internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b3-plr-111188-00 date date distributing controlled state a date b date c date d date e date f date g date h date i date j date k country y country z retained businesses busine sec_1 plr-111188-00 sub sub sub trademark transition services transaction agreements a b c d e f g h j k m this letter responds to a request dated date for rulings about the federal_income_tax treatment of a proposed transaction we have received additional information in letters dated date date and date the information submitted for consideration is summarized below distributing is a publicly traded state a corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting distributing has one class plr-111188-00 of common_stock issued and outstanding distributing is directly engaged in the retained businesses and indirectly engaged in additional businesses through various domestic and foreign subsidiaries distributing has no percent shareholders on date b distributing formed controlled when distributing contributed the busine sec_1 to controlled in exchange for controlled common_stock controlled is a wholly owned subsidiary of distributing and a member of distributing’s consolidated_group controlled has one class of common_stock authorized and outstanding controlled uses an accrual_method of accounting distributing directly operated the busine sec_1 beginning in date c since date b controlled has directly operated the busine sec_1 controlled also conducts the busine sec_1 through a number of foreign and domestic subsidiaries including its wholly owned subsidiaries sub and sub and sub of which controlled owns an a interest financial information has been received which indicates that the retained businesses and the busine sec_1 each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has concluded and information has been received indicating the existence of substantial differences in the managerial philosophies of the retained businesses and the busine sec_1 that have arisen in operating such businesses under a single corporate umbrella information has been provided indicating that the retained businesses and the busine sec_1 are distinct and that the aforementioned differences require that the product lines of the retained businesses and the busine sec_1 be operated separately to enhance their success to accomplish these objectives the taxpayer has proposed and partially consummated the following transaction the proposed transaction on date d sub forgave dollar_figureb of approximately dollar_figurec owed by distributing to sub under a promissory note between distributing and sub the distributing note on date e distributing paid sub all of the remaining principal and interest due under the distributing note the distributing note proceeds on date f and date g distributing contributed to controlled its interests in sub sub and sub and intellectual_property used in the busine sec_1 on or about date h distributing contributed to controlled its remaining busine sec_1 assets including trademark and controlled assumed any liabilities of distributing associated with the busine sec_1 together except for trademark the contribution on date g controlled declared a dividend of dollar_figured to distributing plr-111188-00 sub formed indirect foreign subsidiaries the sub foreign subsidiaries and contributed to them a portion of the distributing note proceeds prior to the distribution in step below the sub foreign subsidiaries will purchase at fair_market_value foreign assets used in the busine sec_1 from various indirect foreign subsidiaries of distributing in addition controlled’s country y subsidiary and its country z branch will sell at fair_market_value assets used in businesses other than the busine sec_1 to distributing’s two foreign subsidiaries on date i controlled consummated a stock split whereby the number of its shares of common_stock issued and outstanding was increased from e to f on date j controlled completed an initial_public_offering ipo of its common_stock in the ipo controlled sold g shares of common_stock for approximately dollar_figureh net_proceeds in addition on date k the underwriters fully exercised their option to purchase an additional j shares from controlled for dollar_figurek the total ipo proceeds to controlled thus equaled dollar_figurem following the ipo and the underwriters’ purchase of the additional j shares of controlled common_stock distributing owned a greater than interest in controlled on date k controlled distributed to distributing dollar_figured in full payment of the previously declared dividend by controlled to distributing the dividend distribution distributing segregated the proceeds of the dividend distribution in a special bank account also on date k distributing used all dollar_figured of the dividend proceeds received from controlled to retire dollar_figured of its commercial paper distributing will distribute all of its stock of controlled pro_rata to its shareholders except distributing will not distribute fractional share interests of controlled common_stock instead fractional shares if any will be aggregated and sold on the open market at then-prevailing prices by the transfer agent a party independent from distributing and controlled the transfer agent will then distribute to each shareholder of distributing who would otherwise be entitled to receive a fractional share interest in controlled such shareholder’s portion of the cash proceeds the distribution with respect to the proposed transaction the taxpayer has made the following representations a the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities plr-111188-00 b c d e f g h i j no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of controlled is representative of controlled’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its business es independently and with its separate employees except that following the distribution distributing will provide transition services to controlled for an interim period generally for one year or less the distribution will be carried out for the following corporate business_purpose to enable controlled to enhance the success of the busine sec_1 by enabling it to resolve management systemic and employee-related problems arising from operating in the distributing affiliated_group the distribution is motivated in whole or substantial part by this corporate business_purpose the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the distribution except for sales by employee_benefits plans of distributing and controlled there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities plr-111188-00 k l m n o p q r assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities if any assumed by controlled in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no investment_credit has been or will be claimed for any of the property transferred to controlled in the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for claims arising under transaction agreements immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account if any with respect to the controlled common_stock and the excess_loss_account if any with respect to the stock of any subsidiary owned by controlled directly or indirectly will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled and their respective subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length the distribution is not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled no two parties to the transaction are investment companies as defined in sec_368 and iv neither distributing nor controlled was a united_states_real_property_holding_corporation as defined in sec_897 at any time in the five-year period ending on the date of the distribution and neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the proposed transaction s the payment of cash in lieu of fractional share interests of controlled if any is solely to avoid the expense and inconvenience of issuing fractional share plr-111188-00 interests and does not represent separately bargained-for consideration the total cash received in lieu of fractional share interests of controlled stock will be less that percent of the total fair_market_value of the controlled stock distributed by distributing no distributing shareholder will receive cash for more than one full share of controlled stock based solely on the information submitted and on the representations set forth above we hold as follows the transfer of assets pursuant to the contribution as described in step above by distributing to controlled solely in exchange for the stock of controlled the assumption by controlled of related liabilities and cash from the dividend distribution followed by the distribution and the transfer of such cash solely to distributing’s creditors as described in step above constitutes a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the transfer of assets pursuant to the contribution to controlled subject_to liabilities in exchange for controlled stock the assumption by controlled of related liabilities and the receipt of cash from the dividend distribution which was solely distributed to distributing’s creditors sec_357 sec_361 sec_361 and sec_361 controlled will recognize no gain_or_loss on the receipt of assets pursuant to the contribution in exchange for controlled stock sec_1032 the basis of the assets received by controlled pursuant to the contribution will be equal to the basis of such assets in the hands of distributing immediately before the transaction sec_362 the holding_period for each asset received by controlled pursuant to the contribution will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of the controlled common_stock including any fractional share interest of controlled to the shareholders of distributing sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the controlled common_stock including any fractional share interest to which they may be entitled distributed to them in the distribution sec_355 the aggregate basis of distributing and controlled stock including any fractional share interest to which they may be entitled in the hands of each plr-111188-00 distributing shareholder after the distribution will in each instance equal the basis of the distributing stock held by such shareholder immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock including any fractional share interest to which they may be entitled that each distributing shareholder receives will include the holding_period of the distributing common_stock with respect to which the distribution will be made provided the distributing stock is held as a capital_asset by such shareholder on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 where cash is received by a distributing shareholder in lieu of fractional share interests of controlled common_stock distributing will be treated as distributing the fractional share to the shareholder and such fractional share will be treated as having been disposed of by such shareholder for the amount of such cash in a sale_or_exchange the gain_or_loss if any will be treated as a capital_gain or loss provided such stock was held as a capital_asset by the selling distributing shareholder sec_1001 except as expressly provided herein no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations which may be applicable thereto or as to the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction which are not specifically covered by the above rulings no opinion is expressed as to the federal_income_tax consequences of the transfer of trademark by distributing to controlled in the proposed transaction the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-111188-00 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours associate chief_counsel corporate by acting chief branch
